Citation Nr: 0126058	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-00 140A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Propriety of the assignment of an initial 10 percent 
disability rating for tropical acne.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO granted service 
connection for tropical acne and assigned a 10 percent 
disability evaluation, effective December 31, 1998.  Because 
the veteran has disagreed with the initial rating assigned 
for that disability, the Board has recharacterized the issue 
as involving the propriety of the initial evaluation assigned 
for the veteran's service-connected topical acne.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO also 
denied for service connection for bilateral hearing loss and 
tinnitus.  

In August 2001, the veteran had a hearing at the RO before 
the undersigned Board member.  

In a correspondence received in August 2000 and a VA Form 9 
received in January 2001, the veteran indicated that he has a 
skin disorder, other than tropical acne, that developed as a 
result of his exposure to herbicides during his tour of duty 
in the Republic of Vietnam.  The Board finds that the veteran 
has raised an informal claim for service connection for a 
skin disorder other than tropical acne.  This matter has not 
been developed by the RO and is referred thereto for 
appropriate action.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

Further, the new legislation requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See VCAA at §  
38 C.F.R. § 3.159, 66 Fed. Reg. 45, 630 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (c)(4)(i)(A-C).  

As to the veteran's claim for an increased rating for his 
service-connected tropical acne, the veteran asserts that the 
symptoms associated with his disability are more disabling 
than currently evaluated.  The record shows that the veteran 
underwent a VA dermatology examination in March 1999.  
Subsequent to that examination, the veteran testified in 
August 2001 that he experiences chronic flare-ups and that 
the skin disorder is disfiguring.  

The veteran's tropical acne is evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Proper rating 
requires clinical analysis for the presence of exfoliation, 
exudiation, itching, marked disfigurement, extensive lesions, 
and repugnancy.  The presence of systemic or nervous 
manifestations and the size of the total area affected must 
be analyzed.  The March 1999 examination reflected that the 
veteran's had visible scarring over the cheeks (bilaterally), 
the nose, and chin, and that there were multiple inflamed 
cysts and papules over the face.  It was noted that the 
scarring was of the ice pick and deep seeded variance.  The 
examination also showed erthyematous papules without scale.  
The Board notes that the examination did not provide any 
actual descriptions of the nature and severity of 
manifestations as described in Diagnostic Code 7806; 
therefore, the report is inadequate and another examination 
must be provided.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

As to the claims for service connection for tinnitus and 
bilateral hearing loss, the veteran asserts that he developed 
those disabilities as a result of combat during his tour of 
duty in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain diseases, 
including sensorineural hearing loss, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater ; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).  Service connection may be granted on the 
basis of a post-service initial diagnosis of hearing loss, 
where the medical evidence relates the current condition to 
service.  See 38 C.F.R. § 3.303(d) (2001); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

The record shows that the veteran served in the Republic of 
Vietnam from January to October 1970.  He was awarded, among 
other decorations, the Combat Infantry Badge during active 
duty service.  As such, the Board will accept this documented 
award as proof of the veteran's combat status.  Consequently, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are for application in this case.  

Although the veteran's service medical records are negative 
for complaints, clinical findings, or diagnoses for tinnitus 
or bilateral hearing loss, the veteran testified that he been 
experiences a ringing in his ear and decreased hearing since 
separation from service.  

When examined by VA in March 1999, the veteran reported 
decreased hearing and bilateral tinnitus since 1970.  At the 
examination, the veteran stated that his ear disability 
developed as a result of an explosion that occurred near him 
while in service.  The veteran reported that the tinnitus 
also developed as a result of exposure to loud guns without 
ear protection.  He described the tinnitus as a constant high 
pitched ringing or static sound and that his sleep and 
concentration are affected by the disorder.  

The veteran's hearing was recorded in pure tone thresholds 
(in decibels) as 10, 10, 10, 30, and 40 at 500, 1000, 2000, 
3000, and 4000 Hertz (Hz) and 10, 10, 10, 30, and 45 at 500, 
1000, 2000, 3000, and 4000 Hz in the left ear.  Speech 
recognition in the right ear was 96 percent and 92 percent in 
the left ear.  The diagnosis was mild high frequency 
sensorineural hearing loss in the right ear and moderate high 
frequency sensorineural hearing loss in the left ear.  Based 
on these factors, a VA examination to determine the etiology 
of the veteran's tinnitus and bilateral hearing loss is 
required in this matter.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for tinnitus and 
bilateral hearing loss since discharge 
from service and for tropical acne. With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  If the RO is unable 
to obtain the identified records, it 
should follow the procedures under the 
Veterans Claims Assistance Act.

2.  The veteran should be afforded the 
veteran the following VA examinations (It 
is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances):  

a.  A dermatology examination 
to determine the severity of 
the veteran's service-connected 
tropical acne.  The examiner 
should undertake clinical 
analysis for the presence of 
exfoliation, exudation, 
itching, extensive lesions, 
marked disfigurement, 
ulceration, extensive 
exfoliation or crusting, 
repugnancy, systemic or nervous 
manifestations, and should 
comment on the size of the 
total area effected i.e. 
nonexposed vs. exposed surface 
and small area vs. extensive 
area, as per 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

b.  An audiometric examination 
to verify the current existence 
of bilateral defective hearing 
pursuant to the provisions of 
38 C.F.R. § 3.385.  

If defective hearing pursuant 
to 38 C.F.R. § 3.385 is shown 
on the VA audiometric 
examination, the RO should 
arrange for the veteran to 
undergo a VA otolaryngological 
examination to determine the 
nature and etiology of the 
veteran's bilateral hearing 
loss.  The examiner should also 
determine the nature and extent 
any tinnitus found to be 
present.  All clinical findings 
should be reported in detail.  
The examiner should provide an 
opinion as to whether it is as 
least as likely as not that the 
veteran's bilateral hearing 
loss developed as a result of 
service, including on the basis 
of acoustic trauma.  The 
examiner should also provide an 
opinion as to whether it is as 
least as likely as not the 
veteran's tinnitus is related 
to acoustic trauma in service.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act; 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126, are 
fully complied with and satisfied.

4.  The RO should ensure that the 
examination reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the claim for an 
increased rating for tropical acne with 
consideration of Fenderson v. West, 
supra, if appropriate.  The RO should 
also readjudicate the claims for service 
connection for tinnitus and bilateral 
hearing loss.  

If the benefits sought remain denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review. The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


